It appearing from the record that one of the grounds of reversal of the judgment of the trial court was "that the verdict and judgment are not sustained by sufficient evidence and are contrary to law," and it further appearing that the Court of Appeals modified the judgment of the trial court by reducing the amount thereof to the sum of one dollar, and affirming the judgment as thus modified, it is ordered and adjudged by this court that the judgment of affirmance by the Court of Appeals is hereby reversed; and since it appears further that one of the grounds of reversal of the judgment of the trial court was that the verdict and judgment are not sustained by sufficient evidence, the judgment of the Court of Appeals reversing the judgment of the common pleas court upon said ground is affirmed and the cause is remanded to the trial court for further proceedings according to law.
Judgment reversed in part and affirmed in part.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur.
 *Page 1